The information charges a violation of Penal Law, section 2354, as follows: "The said defendant on the 21st day of November, 1924, at the City of New York, in the county of New York,unlawfully and knowingly did keep and offer for sale to the public generally an article of merchandise, to wit: an overcoat to which was affixed the markings, Worumbo Manufacturing Company, then and there well knowing that the said markings were false and counterfeit of trademarks of the said Worumbo ManufacturingCompany and were affixed to the said coat without the consent of the said company in violation of section 2354 of the Penal Law of the State of New York."
The evidence establishes that defendant sold an overcoat of genuine Worumbo cloth to which was affixed a false and counterfeit label purporting to be the trade-mark label of the Worumbo Company. He had received labels, not from the Worumbo Company, but from those who manufactured Worumbo cloth into garments to whom the Worumbo Company furnished labels. He had in his possession both genuine and false labels. From the fact that he had spurious labels in his possession, it was inferred that he knew the true from the false. Such might have been a reasonable inference if the false label had been attached to a garment made of a cloth other than that manufactured by the Worumbo Company. Plainly the principal purpose of the Legislature was to protect the manufacturers and the public from deceptive labels attached to goods that were not what the label represented them to be. Strict proof of knowledge of falsity should appear when only the letter of the law is disregarded and the false label is not used to deceive.
For all that appears, defendant, when he sold the overcoat, *Page 280 
knew not which was the true label and which the false, and knew not that either was false.
The judgment of the Appellate Division and that of Special Sessions should be reversed and a new trial ordered.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS and LEHMAN, JJ., concur; KELLOGG, J., absent.
Judgment reversed, etc.